PER CURIAM.
Appellant Goldstein seeks review of an adverse summary judgment deciding the issue of his liability for legal malpractice. Appellees concede error, and we agree that the trial court erred in entering a summary judgment without first resolving the issue of proximate causation. See Weiner v. Moreno, 271 So.2d 217 (Fla. 3d DCA 1973).
We therefore reverse and remand this case to the trial court to determine whether questions of law or fact exist as to proximate cause.
Reversed and remanded.